Hiscock, J.
Defendant’s motion for a retaxation of plaintiff’s costs herein, striking out certain disbursements in excess of the amount of twenty-five dollars taxed by him as costs, is granted, with ten dollars costs of motion.
Section 3256, Code, makes certain disbursements like those taxed by plaintiff herein part of the costs which a party may tax. Section 3228 provides that in an action like this upon a recovery of any amount less than fifty dollars (in this case twenty-five dollars), the successful party may not tax costs to exceed the amount recovered. The provisions together mean that he may not tax all costs, including disbursements, in excess of the amount provided.
Motion granted, with ten dollars costs.